Citation Nr: 0105924	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  97-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to an increased evaluation for migraine 
headaches with diplopia and esotropia, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
when he retired in August 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating determination of 
the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  During the course of this appeal, the veteran's 
file was transferred to the Los Angeles RO.

The Board notes that the veteran has raised the separate 
issues of entitlement to service connection for sleep apnea 
and lateral rectus palsy.  As these issues are not properly 
before the Board, they are referred to the RO for appropriate 
action.  

During the course of this appeal, the veteran perfected the 
issue of entitlement to service connection for hypertension.  
In an April 2000 rating determination, service connection was 
granted for hypertension with coronary artery disease.  This 
decision constitutes a full grant of the benefits sought, and 
this issue is no longer before the Board.  Grantham v. Brown, 
114 F.3d 1156 (Fed Cir. 1997).


REMAND

As to the veteran's claim for service connection for 
bilateral carpal tunnel syndrome, the Board notes that the 
veteran was seen for complaints of hand and finger pain on 
several occasions while inservice.  Outpatient treatment 
records received from Kaiser Permanente note the veteran 
having a 15-year history of bilateral carpal tunnel syndrome.  
The veteran on numerous occasions, including at the time of 
his December 2000 hearing before the undersigned Board 
Member, has testified that his current symptoms are the same 
as those he experienced inservice.  

With regard to the issue of an increased evaluation for 
migraines with diplopia and esotropia, the Board notes that 
the veteran has not been afforded either a neurological or 
ophthalmological examination during the course of this appeal 
to determine the current severity of these service-connected 
disorders.  The Board further observes that the veteran has 
requested that separate disability evaluations be assigned 
for these two disorders as they occur at different times and 
have different impetuses.  Manifestations are considered to 
be separate and distinct if none of the symptomatology for 
any of the manifestations is duplicative of or overlapping 
with the symptomatology of the other manifestation.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 
4.25.  Based upon the veteran's testimony separate disability 
evaluations could possibly be assigned for migraines and 
diplopia. 

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.
 
2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for migraine headaches, 
diplopia, or carpal tunnel syndrome.  
After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.  The RO should advise the 
veteran of any records that it is unable 
to obtain.

3.  The RO should schedule the veteran 
for an appropriate examination to 
determine the severity of the veteran's 
service-connected migraine.  All 
necessary tests and studies should be 
performed and all findings must be 
reported in detail.  The examiner should 
review the claims folder and a copy of 
this remand prior to completing the 
examination.  The examiner is comment on 
the absence or presence of the following: 
characteristic prostrating attacks 
occurring on an average of once a month 
over the last several months; very 
frequent completely prostrating and 
prolonged attacks productive of severe 
economic inadaptability.  Complete 
detailed rationale should be provided for 
each of the answers.  

4.  The RO should schedule the veteran 
for an appropriate examination to 
determine the severity of his service-
connected diplopia and esotropia.  The 
examiner should review the claims folder 
and a copy of this remand prior to 
completing the examination.  The 
examination report should include a full 
description of the veteran's symptoms, 
clinical findings, and any functional 
impairment attributable to these 
disorders, with specific findings as to 
the cause of the diplopia and whether it 
can be separated from the veteran's 
service-connected migraine headaches.  

5.  The RO should schedule the veteran 
for an appropriate examination of his 
upper extremities to determine the 
presence, nature, and etiology of any 
carpal tunnel syndrome.  All indicated 
tests and studies, including x-ray 
studies and range of motion testing 
reported in degrees, should be performed 
and all findings must be reported in 
detail.  The examiner should review the 
claims folder and a copy of this remand 
prior to completing the examination.

The examiner is requested to render an 
opinion as to whether the veteran 
presently has carpal tunnel syndrome.  If 
carpal tunnel syndrome is found to be 
present, the examiner is also requested 
to render an opinion as to the etiology 
of this disorder and whether it is at 
least as likely as not that it is related 
to any incident of service origin.  The 
examiner should provide complete detailed 
rationale for any opinion that is 
rendered.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for carpal tunnel 
syndrome, and an increased evaluation for 
migraine headaches with diplopia and 
esotropia, with consideration of Esteban, 
the newly enacted legislation, 38 C.F.R. 
§§  3.321(b)(1), 4.14.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claims and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


